          Case 1:18-cr-10013-RGS Document 280 Filed 09/16/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,
                                                          Case No. 1:18-cr-10013-RGS
 v.

 GARY P. DECICCO.



                    ASSENTED TO MOTION TO FILE UNDER SEAL

       Defendant Gary DeCicco hereby moves to file his Assented to Motion to Continue the

Trial under seal. The motion contains private medial information relating to Mr. DeCicco and is

accompanied by a letter from his cardiac doctor at Massachusetts General Hospital.

       Defense counsel has consulted with A.U.S.A. Kristina Barclay, who assents to this

Motion.

Dated: September 16, 2021                          Respectfully submitted,


                                                   GARY DECICCO

                                                   By his attorneys,

                                                   /s/ Tracy A. Miner______________
                                                   Tracy A. Miner (BBO No. 547137)
                                                   Megan A. Siddall (BBO No. 568979)
                                                   Miner Siddall LLP
                                                   101 Federal St., Suite 650
                                                   Boston, MA 02110
                                                   Tel.: (617) 202-5890
                                                   tminer@msdefenders.com
                                                   msiddall@msdefenders.com
        Case 1:18-cr-10013-RGS Document 280 Filed 09/16/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF on counsel for the
Government on September 16, 2021.

                                           /s/ Tracy A. Miner
                                           Tracy A. Miner
